EXHIBIT 27
     Case 1:14-cv-00913-LTS-OTW Document 194 Filed 04/16/20 Page 1 of 93   1
     K33LSADH

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    SADIS & GOLDBERG, LLP,

4                     Plaintiff,

5                v.                                14 Civ. 913 (LTS)(OTW)

6    SUMANTA BANERJEE,

7                     Defendant.
                                                   Hearing
8    ------------------------------x
                                                   New York, N.Y.
9                                                  March 3, 2020
                                                   10:00 a.m.
10
     Before:
11
                               HON. ONA T. WANG,
12
                                                   U.S. Magistrate Judge
13

14                                 APPEARANCES

15   SADIS & GOLDBERG, LLP
          Attorney for Plaintiff
16   BY: BEN HUTMAN

17
           Pro-se Attorney for Defendant
18   BY:   SUMANTA BANERJEE

19   Also Present:
     Desi Ilieva, Paralegal, Sadis & Goldberg
20   Akshita Banerjee, Defendant's wife

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.


                                  (212) 805-0300
     Case 1:14-cv-00913-LTS-OTW Document 194 Filed 04/16/20 Page 42 of 93   42
      K33LSADH                   Banerjee - Direct

1    Q.   And the $430,000, your wife would have had no interest in

2    automatically because you were the person that earned it by

3    virtue of your management of the common fund, not as a matter

4    of your interest in the entity; is that right?

5    A.   I earned it.    It's a capital gain that I earned.       And it

6    was paid out over the years that I earned it.         And it was paid

7    out in 2014, which is when I endorsed the check over to her.

8    Q.   I just wanted to clarify.

9               The reason you needed to endorse the check was because

10   the check was made out only to you and not to her?

11   A.   Correct.

12              THE COURT:    Can I pause for a second?

13              Mr. Hutman, how much longer do you have with Mr.

14   Banerjee?

15              MR. HUTMAN:    I can't say we've gotten very far,

16   unfortunately.     Maybe an hour and a half.

17              THE COURT:    All right.   We're going to take a break

18   after I'm done talking right now.

19              I want you to take a look -- remember, there's no jury

20   here, okay?     I get what you're trying to do.      Let's assume that

21   you're going to continue to get what you would characterize as

22   self-serving testimony from Mr. Banerjee.         Understand that I

23   can connect the dots.      So why don't you take a break and think

24   about focusing on authenticating documents that you need

25   authenticated, try to minimize any amount of argument back and


                       SOUTHERN DISTRICT REPORTERS, P.C.


                                  (212) 805-0300
